             Case 3:19-cv-00324 Document 1 Filed 11/08/19 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

CYNDY SUSAN LOZANO,                               §
                                                  §
               Plaintiff,                         §
                                                  §
v.                                                §      Civil Action No. 3:19-cv-324
                                                  §
M&T BANK CORPORATION, and                         §
CATAMOUNT PROPERTIES 2018, LLC,                   §
                                                  §
               Defendants.                        §

                                   NOTICE OF REMOVAL

       Defendant, Catamount Properties 2018, LLC (“Catamount”), hereby files this Notice of

Removal pursuant to 28 U.S.C. §§ 1332, 1348, 1441, and 1446. In support of this Notice,

Catamount states as follows:

                                           SUMMARY

       1.      Plaintiff, Cyndy Susan Lozano (“Plaintiff”), filed this action on or about

November 1, 2019, in the 171st District Court, El Paso County, Texas, under Cause No.

2019DCV4248 in the matter styled Cyndy Susan Lozano v. M&T Bank Corporation and

Catamount Properties 2018, LLC (“State Court Action”).

       2.      Plaintiff has not served this suit on Catamount.

       3.      On information and belief, Plaintiff has not served this suit on co-Defendant,

M&T Bank Corporation (“M&T”).

       4.      Pursuant to 28 U.S.C. §§ 1441 and 1446, Catamount removes this case to the

United States District Court for the Western District of Texas, El Paso Division, the Judicial

District and Division in which this action is pending.




NOTICE OF REMOVAL                                                                       PAGE 1 OF 7
                Case 3:19-cv-00324 Document 1 Filed 11/08/19 Page 2 of 7



         5.       The allegations in Plaintiff’s Original Petition for Wrongful Foreclosure and

Application for Temporary Restraining Order and Injunctive Relief (“Petition”) relate to the

foreclosure of Plaintiff’s mortgage loan secured by the property located at 12837 Tierra Lince

Drive, El Paso, Texas 79938 (“Property”). Plaintiff attempts to bring causes of action for

violations of the Texas Debt Collection Act and Texas Deceptive Trade Practices Act, vaguely

asserted against “Defendants” yet based upon factual allegations of wrongdoing solely by M&T,1

for declaratory judgment to declare that a vaguely-referenced “Defendant” wrongfully foreclosed

and to set aside the foreclosure sale of the Property to third-party purchaser Catamount,2 and for

declaratory judgment that a vaguely-referenced “Defendant violated Plaintiff’s rights under the

TDCP; and/or, Defendant violated Plaintiffs [sic] rights under the Texas DTPA.”3 All of such

claims are based on Plaintiff’s allegations that she was verbally told by Defendant M&T not to

reinstate the loan at the end of a forbearance plan, and then was admittedly later unable to

reinstate the loan before it was foreclosed and the Property was sold to a bona fide third-party

purchaser, Defendant Catamount.4

         6.       Further, based on her vague allegation that she was “wrongfully depriv[ed] of title

to his [sic] homestead,” Plaintiff also seeks injunctive relief to collaterally attack execution of the

writ of possession issued on October 30, 2019, Judgment for Possession of Property entered on

October 16, 2019, by the County Court at Law No. 3, El Paso, Texas, in Cause No. 2019-

CCV01464, in the forcible entry and detainer (eviction) action styled Catamount Properties

2018, LLC v. Cyndy S. Lozano and All Other Occupants, which judgment was not appealed.5



1
  See Exhibit C-1, Petition, at ¶¶ 10-18, 22-24.
2
  See Exhibit C-1, Petition, at ¶ 25.
3
  See Exhibit C-1, Petition, at ¶ 25.
4
  See Exhibit C-1, Petition, at ¶¶ 10-18.
5
  See Exhibit C-1, Petition, at ¶¶ 19-21.


NOTICE OF REMOVAL                                                                            PAGE 2 OF 7
              Case 3:19-cv-00324 Document 1 Filed 11/08/19 Page 3 of 7



        7.      This Notice of Removal is timely under 28 U.S.C. § 1446(b), because Plaintiff

has not perfected service of this suit on Catamount or, on information and belief, on co-

Defendant M&T.6 Moreover, this Notice of Removal is timely as it is being filed within 30 days

after the Petition was first filed.

        8.      In accordance with 28 U.S.C. § 1446(a), this Notice of Removal is accompanied

by true and correct copies of the following:

        Exhibit A:       An index of documents being filed
        Exhibit B:       A copy of the State Court Docket Sheet
        Exhibit C:       Copies of all pleadings from the State Court Action, including:
                         Exhibit C-1: Plaintiff’s Original Petition, filed November 1, 2019
                         Exhibit C-2: Civil Case Information Sheet, filed November 1, 2019
                         Exhibit C-3: Temporary Restraining Order, entered November 1, 2019
                         Exhibit C-4: Original Answer of Defendant filed November 8, 2019
        Exhibit D:       Certificate of Interested Persons and Rule 7.1 Disclosures
        Exhibit E:       Declaration of Michael R. Steinmark
                         Exhibit E-1: Data Sheet from the El Paso Central Appraisal District
                                      website on November 6, 2019.
                         Exhibit E-2: Substitute Trustee’s Deed referenced in but not attached to
                                      Plaintiff’s Petition.

                    BASIS FOR REMOVAL: DIVERSITY JURISDICTION

        9.      Removal of the State Court Action to this Court is proper pursuant to 28 U.S.C.

§§ 1332, 1441(a) and (b), because there is complete diversity of the parties, and the amount in

controversy exceeds $75,000.00 exclusive of interest, costs, and attorneys’ fees.

        A.      There is complete diversity of the parties.

        10.     Plaintiff is a citizen of Texas.7


6
 See 28 U.S.C. § 1446(b)(1).
7
 See Exhibit C-1, Petition, ¶ 2 (“Plaintiff…is an individual and a resident of the State of Texas and El Paso
County”).


NOTICE OF REMOVAL                                                                                 PAGE 3 OF 7
               Case 3:19-cv-00324 Document 1 Filed 11/08/19 Page 4 of 7



         11.     On information and belief, Defendant M&T is a corporation formed under the

laws of the State of New York with its principal place of business in New York. A corporation is

a citizen of the state in which it is incorporated and the state in which it has its principal place of

business.8 Thus, on information and belief, Defendant M&T is a citizen of New York for

diversity purposes. Further, Catamount did not need to obtain Defendant M&T’s consent to

removal because there is no indication, as of the date of filing this Notice of Removal, that

Defendant M&T has been properly served.9 A removing defendant need not obtain consent of

co-defendants who have not yet been served with process.10

         12.     Defendant Catamount Properties 2018, LLC, is a Delaware limited liability

company whose citizenship is determined by the citizenship of its members.11 The sole member

of Catamount Properties 2018, LLC, is Neighborhood Stabilization Holdings II, LLC, a

Delaware limited liability company. The sole member of Neighborhood Stabilization Holdings

II, LLC, is by Neighborhood Stabilization, LLC, which is a California limited liability company.

The sole member of Neighborhood Stabilization, LLC, is Wedgewood, LLC, a Delaware limited

liability company. Wedgewood, LLC, has 18 members, all of whom are individuals and who

have the following domiciles: Nevada (1 member); Massachusetts (1 member); London, England

(1 member); and California (the remaining 15 members). Thus, for diversity purposes, Defendant

Catamount Properties 2018, LLC, is a citizen of Nevada; Massachusetts; London, England; and

California.

         13.     Plaintiff and all Defendants are thus completely diverse.

         B.      The amount in controversy exceeds $75,000.00.

8
    28 U.S.C. § 1332(c).
9
  See Exhibit B; Exhibit C.
10
   See Jones v. Houston Indep. Sch. Dist., 979 F.2d 1004 (5th Cir. 1992); see also Sanderson v. Hyder, 2007 WL
4403527, at *3 (N.D. Tex. Dec. 17, 2007).
11
   See, e.g., Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008).


NOTICE OF REMOVAL                                                                                  PAGE 4 OF 7
                Case 3:19-cv-00324 Document 1 Filed 11/08/19 Page 5 of 7



         14.       The amount in controversy exceeds the sum or value of $75,000.00.12

         15.       Usually, the sum demanded in good faith in a plaintiff’s petition establishes the

amount in controversy.13 Where the plaintiff does not demand a specific sum in its petition, the

notice of removal may assert the amount in controversy, provided it is supported by a

preponderance of the evidence.14 This requirement is met if it is apparent from the face of the

petition that the claims are likely to exceed $75,000.15

         16.       In actions to determine title to real property, it is well-established that the amount

in controversy is measured by the value of the object of the litigation.16 The object of this

litigation is title to the Property, and thus the measure of the amount in controversy is the value

of the Property.17

         17.       In determining how to value the subject property, the amount in controversy

requirement may be satisfied if the amount of Plaintiff’s indebtedness on the loan or the fair

market value of the subject property exceeds $75,000.18

         18.       Here, both standards are met.

         19.       First, the amount of Plaintiff’s indebtedness on the loan exceeds $75,000 as

shown on the face of Plaintiff’s Petition.19

         20.       Second, the value of the Property exceeds $75,000 as shown by the El Paso

Central Appraisal District’s 2019 appraised value of $192,306.00, and as shown by the $149,000



12
   See Exhibit C-1, Petition, at ¶¶ 19-21, 25, & Prayer.
13
   28 U.S.C. § 1446(c)(2).
14
   Garcia v. Koch Oil Cov. Of Tex., Inc., 351 F.3d 636, 638-39 (5th Cir. 2003).
15
   Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002).
16
   Leininger v. Leininger, 705 F.2d 727, 729 (5th Cir. 1983).
17
   See Exhibit C-1, Petition, ¶¶ 34-38; see Nationstar Mortg. LLC v. Knox, 351 Fed. Appx 844, 848 (5th Cir. 2009)
(“When the validity of . . . a right to property is called into question in its entirety, the value of the property controls
the amount in controversy”).
18
   See Martinez v. BAC Home Loans Servicing, LP, 777 F. Supp. 2d 1039, 1048 (5th Cir. 2010).
19
   See Exhibit C-1, Petition, at ¶¶ 19-21, 25, & Prayer.


NOTICE OF REMOVAL                                                                                               PAGE 5 OF 7
                  Case 3:19-cv-00324 Document 1 Filed 11/08/19 Page 6 of 7



foreclosure purchase price paid by Catamount as shown on the face of the Substitute Trustee’s

Deed referenced in but not attached to Plaintiff’s Petition.20

           21.      Thus, while Defendant categorically denies that Plaintiff is entitled to an award of

damages in any amount whatsoever, or to an award of any declaratory relief, there can be no

question, pursuant to the precedent cited above, that Plaintiff placed at issue an amount in

controversy well in excess of the $75,000 minimum requirement.

                                                 VENUE

           22.      Venue for removal is proper in this District and Division under 28 U.S.C. §

1441(a) because this district and division embrace the 171st District Court of El Paso County,

Texas, the forum in which the removed action was pending.

                                                 NOTICE

           23.      Concurrently with filing this Notice, Defendant will file a copy of this Notice of

Removal with the Clerk of the 171st District Court of El Paso County, Texas.




20
     See Exhibits E-1, E-2.


NOTICE OF REMOVAL                                                                             PAGE 6 OF 7
                 Case 3:19-cv-00324 Document 1 Filed 11/08/19 Page 7 of 7



                                                          Respectfully Submitted,


                                                          /s/ Michael R. Steinmark
                                                          J. Garth Fennegan
                                                          Texas Bar I.D. 24004642
                                                          gfennegan@settlepou.com

                                                          Michael R. Steinmark
                                                          Texas Bar I.D. 24051384
                                                          msteinmark@settlepou.com

                                                          SETTLEPOU
                                                          3333 Lee Parkway, Eighth Floor
                                                          Dallas, Texas 75219
                                                          (214) 520-3300
                                                          (214) 526-4145 (Facsimile)

                                                          ATTORNEYS FOR DEFENDANT
                                                          CATAMOUNT PROPERTIES 2018, LLC

                                                Certificate of Service

      I certify that this document was served in accordance with the Federal Rules of Civil
Procedure on November 8, 2019, by the manner indicated upon the following persons:

Via ECF
Omar Maynez
Maynez Law, P.C.
Chase Bank Building
1533 N. Lee Trevino Dr., Ste 203
El Paso, Texas 79936
mail@maynezlaw.com
Attorney for Plaintiff


                                                          /s/ Michael R. Steinmark
                                                          Michael R. Steinmark




DMS-#932052-v1-Notice_of_Removal_(fed_ct)_(Lozano).doc




NOTICE OF REMOVAL                                                                          PAGE 7 OF 7
